Citation Nr: 0303997	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating.  In April 2001, the veteran initiated an appeal of 
the assigned disability rating.  The Board notes that in his 
June 2002 substantive appeal, the veteran indicated that he 
did not want a hearing before the Board or the RO.  Thus, 
this matter is properly before the Board for appellate 
consideration.  

The Board has inferred various statements from the veteran as 
a claim for a total rating based on individual 
unemployability, due to service-connected disability. Since 
this issue has not been properly developed for appellate 
review by the Board, and is not inextricably intertwined with 
the issue on appeal, it is hereby referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).



FINDING OF FACT
 
Service-connected PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, family relationships, judgment, thinking, and mood due 
to such symptoms as suicidal ideation, panic and depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
periods of violence; some neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as service medical records, 
service personnel records, and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal 
and all identified evidence relevant to the issue decided 
herein has been associated with the claims folder.  Moreover, 
in February 2001 and May 2001 letters from the RO, the 
veteran was furnished with notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining and the types of 
evidence he must obtain on his own behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 



Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. § § 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the rating criteria, a 
50 percent evaluation is warranted for PTSD with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder. Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

A review of the medical evidence of record demonstrates that 
the veteran received counseling in 1990 for anger and 
depression.  Diagnoses of PTSD were noted with Global 
Assessment of Functioning (GAF) scores of 60 to 70.  It was 
noted that the veteran experienced depression, anger with 
outbursts of rage, psychic numbing, social isolation, and 
constricted affect.  It was also noted that the veteran 
experienced unresolved grief and feelings of helplessness 
related to trauma experienced in Vietnam.  

Upon VA psychiatric examination dated in December 1999, it 
was noted that the veteran had difficulty holding down a job 
because of his aggressive attacks on others.  It was noted 
that he would become hostile and destructive in crowds and, 
if provoked, he could easily act out his anger in a very 
destructive way, including the use of firearms.  The veteran 
reported experiencing periodic depression, chronic sleep 
difficulty, anxiety episodes, aggression, and nightmares.  He 
reported experiencing road rage and physically confronting 
other drivers when they stopped their cars.  His symptoms 
were noted as ongoing and interfering with daily life.  When 
confronted with wartime events, the veteran experienced panic 
anxiety.  It was noted that the veteran knew that he could 
actually kill someone and had shot others in the past.  It 
was also noted that the veteran had minimal contact with his 
family and no social contact with other people.  The 
examination report notes that the veteran was experiencing 
marital difficulties.  It was noted that he was currently 
working as a contractor and had worked in that position for 
two years.  

The examiner noted that the veteran continued to re-
experience traumatic events from his wartime experiences, 
that he had been avoidant of dealing with his feelings, that 
he was very easily provoked to anger when stimulated, and 
that he was on edge and very prone to acting out 
aggressively.  Mental status examination revealed the veteran 
to be suspicious, defensive, and somewhat paranoid.  He 
showed an over sensitivity to being criticized and a 
defensive and defiant attitude which provoked anger and loss 
of control.  The veteran did not reveal any true delusions 
although his thinking was paranoid in terms of how he viewed 
others and their attitudes.  There was no evidence of 
hallucinations.  The examiner noted there was evidence of 
inappropriate behavior in the veteran's aggressive 
confrontations with others and road rage.  The veteran did 
not have any clear-cut suicidal ideas, but he did have the 
feeling that he could act out his aggressive impulses to the 
point of homicide when involved in altercations.  It was 
noted that the veteran was able to maintain minimal personal 
hygiene and basic activities of daily living.  There was no 
evidence of memory loss, either recent, immediate, or long 
term.  The examiner noted there was no evidence of 
ritualistic behavior although the veteran tended to be 
obsessed with fairness and suspicious of the motivations of 
others.  There were no obscure speech patterns and speech was 
logical and coherent.  The veteran reported panic anxiety 
occurring between twice a day and twice a week.  

The examiner noted the veteran experienced depression between 
once and twice a month.  During that time his mood would be 
low and he would become more angry, irritable, and prone to 
acting out.  His depression was noted as associated with 
stress and anxiety.  The examiner noted the veteran had 
demonstrated impaired impulse control.  A relevant diagnosis 
of PTSD was noted with a GAF score of 55.
The examiner noted that the veteran's symptoms had interfered 
with his interpersonal social life and his occupational life. 

Upon VA psychiatric examination dated in June 2001, the 
veteran reported experiencing difficulty with concentration, 
difficulty with sleeping, flashbacks, anger, rage, and 
suspiciousness.  He also reported experiencing paranoid 
delusions, panic attacks, anxiety, nervousness, racing 
thoughts, problems controlling impulses, decreased 
motivation, and decreased mood.  He noted that he did not 
trust anyone.  The veteran reported being recently fired from 
his job.  He stated that he had been involved in altercations 
and physical fights.  Mental status examination revealed mild 
impairment in the veteran's thought processes and with 
communication.  There was no evidence of hallucinations but 
he did seem to be paranoid.  The examiner noted there were no 
symptoms of schizophrenia.  He also noted no inappropriate 
behavior.  The veteran had some suicidal ideations but there 
were no plans or intentions.  He denied homicidal ideations.  
The veteran's ability to maintain personal hygiene and other 
basic daily needs was noted as fair.  Short-term memory was 
noted as fair.  There were no obsessive ritualistic behaviors 
and speech was normal.  The examiner noted there was no 
evidence of panic attacks, but the veteran had a combination 
of PTSD symptoms with depression, anxiety, sleeping 
impairment, impaired impulse control, irritability, and 
outbursts of anger.  A diagnosis of PTSD was noted with a GAF 
score of 58.  

The examiner noted that the objective findings on mental 
status examination were some impairment in thought processes 
and communication (especially when talking about war 
experiences), some paranoid delusions about others, suspicion 
of family members, impairment of impulse control, sleep 
impairment, irritability, and outbursts of anger.  The 
examiner stated that both the veteran's occupational and 
social functioning were impaired at that time.  

Following a full and thorough consideration of the evidence 
of record, the Board concludes that the criteria for a 70 
percent evaluation have been met as the medical evidence 
demonstrates difficulties with work and social relationships, 
depression, anxiety and panic attacks, sleep difficulties, 
anger outbursts with incidents of violence when provoked, 
irritability, some interference with personal hygiene and 
aspects of daily living, and paranoid delusions.  The Board 
concludes that this symptomatology more nearly approximates 
to a 70 percent evaluation in that it demonstrates 
occupational and social impairment with deficiencies in most 
areas such as work, family relationships, judgment, thinking, 
and mood due to such symptoms as suicidal ideation, panic and 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
periods of violence; some neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.

The Board further concludes that a 100 percent evaluation is 
not warranted as the medical evidence does not demonstrate 
gross impairment in thought processes or communication, 
persistent hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
relatives, own occupation, or own name.  Accordingly, the 
Board finds that the veteran's PTSD symptomatology is 
indicative of a 70 percent evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Finally, the Board notes that it has considered all of the 
evidence, to include service medical records and post-service 
medical records as well.  A disability evaluation in excess 
of 70 percent is denied based upon the totality of the 
evidence, without predominate focus on the recent evidence of 
record.  Such review is consistent with the Court's decision 
in Fenderson.  



ORDER

A 70 percent evaluation is granted for service-connected 
PTSD, subject to the controlling law and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

